                                          Case 3:20-cv-05946-WHO Document 13 Filed 04/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BARRY WHITE, JR.,
                                  11                                                    Case No. 20-05946 WHO (PR)
                                                       Petitioner,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                        ORDER DISMISSING PETITION
                                  13                                                    WITH LEAVE TO AMEND
                                         JOHN DOE,
                                  14
                                                      Respondent.
                                  15

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner Barry White seeks relief under 28 U.S.C. § 2254 from his state
                                  19   convictions. The petition cannot proceed as currently articulated because it appears to be
                                  20   unexhausted and the claims are not sufficient. Accordingly, the petition is DISMISSED
                                  21   with leave to file an amended petition on or before June 1, 2021. Failure to file an
                                  22   amended petition that complies with the instructions in this Order may result in the
                                  23   dismissal of the suit and entry of judgment in favor of respondent.
                                  24                                        BACKGROUND
                                  25          From the petition, it appears that White was convicted in the San Francisco Superior
                                  26   Court of two charges of murder and was sentenced to two terms of life without the
                                  27   possibility of parole. (Dkt. No. 11 (“Petition”) at 1-2.) He does not state the date of
                                  28
                                          Case 3:20-cv-05946-WHO Document 13 Filed 04/15/21 Page 2 of 3




                                   1   conviction or sentence. White states that he has not exhausted his claims. (Pet. at 2-3.)
                                   2                                   STANDARD OF REVIEW
                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   4   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   5   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   6   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   7   “award the writ or issue an order directing the respondent to show cause why the writ
                                   8   should not be granted, unless it appears from the application that the applicant or person
                                   9   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                  10   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  11   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  12                                              DISCUSSION
Northern District of California
 United States District Court




                                  13          There are two fundamental reasons why I dismiss this petition with leave to amend.
                                  14   First, White states that he has not exhausted his claims. (Pet. at 2-3.) Prisoners in state
                                  15   custody who wish to challenge either the fact or length of their confinement collaterally in
                                  16   federal habeas proceedings are first required to exhaust state judicial remedies, either on
                                  17   direct appeal or through collateral proceedings, by presenting the highest state court
                                  18   available with a fair opportunity to rule on the merits of each and every claim they seek to
                                  19   raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16
                                  20   (1982). If White proceeds with unexhausted claims, respondent will likely file a motion to
                                  21   dismiss on grounds of nonexhaustion. If White wishes to stay the case while he exhausts
                                  22   his claims, he should file a motion to stay proceedings.
                                  23          Second, White’s claims for relief are insufficient. He claims that (i) counsel
                                  24   rendered ineffective assistance (“The lawyers assigned did not let me know almost
                                  25   anything [and] keept [sic] me from closing arguments and lied to me.”); and (ii) “the
                                  26   public defender had a false belife [sic] [and] he should be given jury instructions but was
                                  27   not given them.” (Pet. at 5.) He must provide more facts if such claims are to proceed.
                                  28   He must state specifically what actions his lawyers took and how that adversely affected
                                                                                      2
                                          Case 3:20-cv-05946-WHO Document 13 Filed 04/15/21 Page 3 of 3




                                   1   his defense. For example, if his attorneys lied to him, White should state what lies were
                                   2   told and how they affected his case. Rather than posing general allegations, a federal
                                   3   habeas petition “is expected to state facts that point to a real possibility of constitutional
                                   4   error.” Mayle v. Felix, 545 U.S. 644, 655 (2005) (internal quotation marks and citation
                                   5   omitted). Conclusory allegations are not sufficient.
                                   6          White’s application to proceed in forma pauperis is GRANTED. (Dkt. No. 12.)
                                   7                                          CONCLUSION
                                   8          The petition is DISMISSED with leave to file an amended petition on or before
                                   9   June 1, 2021. White may wish to file a motion for a stay along with the amended
                                  10   petition.
                                  11          The amended petition must include the caption and civil case number used in this
                                  12   order (20-05946 WHO (PR)) and the words FIRST AMENDED PETITION on the first
Northern District of California
 United States District Court




                                  13   page. Because an amended petition completely replaces the previous petitions, White must
                                  14   include in his amended petition all the claims he wishes to present. See Ferdik v. Bonzelet,
                                  15   963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the prior
                                  16   petition by reference. Failure to file an amended petition in accordance with this order will
                                  17   result in dismissal of this action without further notice to him.
                                  18          It is White’s responsibility to prosecute this case. He must keep the Court informed
                                  19   of any change of address by filing a separate paper with the Clerk headed “Notice of
                                  20   Change of Address.” He must comply with the court’s orders in a timely fashion or ask for
                                  21   an extension of time to do so. Failure to comply may result in the dismissal of this action
                                  22   pursuant to Federal Rule of Civil Procedure 41(b).
                                  23          The Clerk shall terminate all pending motions.
                                  24          IT IS SO ORDERED.
                                  25   Dated: April 15, 2021
                                                                                           _________________________
                                  26
                                                                                           WILLIAM H. ORRICK
                                  27                                                       United States District Judge
                                  28
                                                                                       3
